DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 2nd to last line, it is unclear what is meant by “a bus line”.  Clarification is 
needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell 5,887,726.
In regard to claim 1, Mitchell discloses (fig. 3A) an expansion pipe joint that absorbs displacement occurring at a connection portion between an upstream pipe 26 and a downstream pipe 72 where a powdery and/or granular conveyed object is conveyed by gravity, the expansion pipe joint comprising:
an outer tube 36 having a downstream end coupled to the downstream pipe 72;
an inner tube 20 that is inserted into the outer tube and has an upstream end coupled to the upstream pipe 26; and
a closing member 46 having elasticity that is provided between an upstream end of the outer tube and the upstream end of the inner tube so as to close a gap between them,
wherein a difference between a position in an axial direction of the upstream end of the outer tube and a position in the axial direction of the upstream end of the inner tube is within a predetermined range so that a bus line of the closing member is inclined from the axial direction (see fig. 3B).
In regard to claim 2, wherein a position in the axial direction of the upstream end 42 of the outer tube and a position in the axial direction of the upstream end 50 of the inner tube are substantially the same.
In regard to claim 3, wherein the outer tube 36 has an upper flange 42 provided at the upstream end of the outer tube, a lower flange 44 provided at the downstream end of the outer tube and having a smaller inner diameter than the upper flange, and a body having a tapered shape connecting the upper flange and the lower flange.
. 
Claim(s) 1, 4-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent S60-690394.
In regard to claim 1, JP ‘394 discloses an expansion pipe joint (fig. 2) that absorbs displacement occurring at a connection portion between an upstream pipe and a downstream pipe where a powdery and/or granular conveyed object is conveyed by gravity, the expansion pipe joint comprising:
an outer tube 11 having a downstream end coupled to the downstream pipe;
an inner tube 10 that is inserted into the outer tube and has an upstream end coupled to the upstream pipe; and
a closing member 19 having elasticity that is provided between an upstream end of the outer tube and the upstream end of the inner tube so as to close a gap between them,
wherein a difference between a position in an axial direction of the upstream end of the outer tube and a position in the axial direction of the upstream end of the inner tube is within a predetermined range so that a bus line of the closing member is inclined from the axial direction.
In regard to claim 4, wherein a supply pipe 17 for supplying a fluid between the outer tube and the inner tube and/or a discharge pipe for discharging a fluid from between the outer tube and the inner tube is connected to a portion between the upstream end and a central portion in the axial direction of the outer tube.

In regard to claim 7, discloses an incineration ash treatment facility, comprising: a vibration device for treating incineration ash (see first paragraph of the translated detailed description); a pipe 15 for sending the incineration ash to the vibration device 12; and the expansion pipe joint 19 according to claim 1 provided between an outlet of the pipe and an inlet of the vibration device. 
Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer 5,443,290.
In regard to claim 1, Boyer discloses (fig. 1) an expansion pipe joint that absorbs displacement occurring at a connection portion between an upstream pipe and a downstream pipe where a powdery and/or granular conveyed object is conveyed by gravity, the expansion pipe joint comprising:
an outer tube 101 having a downstream end coupled to the downstream pipe;
an inner tube 105 that is inserted into the outer tube and has an upstream end coupled to the upstream pipe; and
a closing member 107 having elasticity that is provided between an upstream end of the outer tube and the upstream end of the inner tube so as to close a gap between them,
wherein a difference between a position in an axial direction of the upstream end of the outer tube and a position in the axial direction of the upstream end of the inner tube is within a predetermined range so that a bus line of the closing member is inclined from the axial direction (see angle from bottle flange of the outer tube to the bolted flange of the inner tube in fig. 2).
, wherein a supply pipe 117 for supplying a fluid between the outer tube and the inner tube and/or a discharge pipe for discharging a fluid from between the outer tube and the inner tube is connected to a portion between the upstream end and a central portion in the axial direction of the outer tube.
In regard to claim 6, wherein the inner tube or the outer tube is provided with an intrusion prevention member 113 that closes a gap between the outer tube and the inner tube and prevents the conveyed object from intruding the gap between them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berry, Wiberg, Fetish, Jr., Hackforth, Lower, Johnson, Bachmann, Larson, Pierson and Mathiesen disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679